MEMORANDUM OPINION
{¶ 1} On October 1, 2004, appellant, Nancy Rose Lamont, filed a notice of appeal from a September 28, 2004 judgment of the Geauga County Court of Common Pleas. In that judgment, the trial court adopted a magistrate's decision to deny the continuance of a contested divorce trial.
 {¶ 2} It is well-established that the denial of a motion for a continuance is not a final appealable order. Venable v.Venable (1981), 3 Ohio App.3d 421, 427. Accordingly, this court does not have jurisdiction to consider this appeal.
 {¶ 3} This appeal is hereby, sua sponte, dismissed.
Christley, J., Rice, J., concur.